Citation Nr: 0905743	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  04-24 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded that case for further development in January 
2007.  The case has since been returned to the Board for 
appellate review.

The Board notes that additional evidence has been received, 
namely VA treatment records dated in September 2008, which 
were not previously considered by the RO. Although the 
Veteran did not submit a waiver of the RO's initial 
consideration of the evidence, the Board notes that the 
evidence is not relevant to the issue of entitlement to TDIU.   
In this regard, the treatment records indicate that the 
veteran was discharged from the hospital with various 
diagnoses, including bipolar disorder.  However, the medical 
records did not indicate which disorder was being treated, 
and there is no indication that he was unemployable.  Indeed, 
the records discussed the veteran's diet and need to limit 
coffee intake, and he was assessed as having chronic 
hypnonatremia secondary to polydipsia (coffee).  As such, it 
appears that the VA medical records were documenting 
treatment for a nonservice-connected disorder.  Therefore, 
the Board will proceed with a decision in this case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is currently assigned a 50 percent disability 
evaluation for his paranoid schizophrenia and a 
noncompensable evaluation for erectile dysfunction.  

3.  The Veteran's service-connected disabilities have not 
been shown to render him unemployable.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.321, 4.16, 
4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In this case, the Board does acknowledge that the RO did not 
provide the Veteran with proper notice prior to the initial 
rating decision in January 2004.  Nevertheless, the RO did 
send the Veteran letters in March 2004 and February 2007, 
which did meet the notification requirements.  The Board 
finds that any defect with respect to the timing of the 
notice requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the Veteran was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and 
certification of the Veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the Veteran's claim was readjudicated in 
a supplemental statement of the case (SSOC).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The Veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for entitlement to TDIU.  
Specifically, the March 2004 and February 2007 letters 
informed the Veteran that the evidence must show that he is 
unable to secure and follow a substantially gainful 
occupation due solely to his service-connected disabilities.  
It was also noted that he generally must meet certain 
disability percentage requirements, i.e., one disability 
ratable at 60 percent or more; or, more than one disability 
ratable at 40 percent or more and a combined rating of 70 
percent or more.  The February 2007 letter further explained 
that he could be entitled to TDIU based on exceptional 
circumstances and that such a claim would require evidence 
showing that his service-connected disabilities present such 
an exceptional or unusual disability picture, due to such 
factors as marked interference with employment or frequent 
periods of hospitalization, that application of the regular 
schedular standards is impractical.  Additionally, the June 
2004 statement of the case (SOC) and the October 2008 
supplemental statement of the case (SSOC) notified the 
Veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.  

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the March 2004 and February 2007 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records.   The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
March 2004 and February 2007 letters notified the Veteran 
that he must provide enough information about his records so 
that they could be requested from the agency or person that 
has them.  It was also requested that he complete and return 
the enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the March 2004 and 
February 2007 letters informed him that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that February 2007 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there had been changes in the Veteran's condition.  The 
letters also explained how disability ratings and effective 
dates were determined.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
Veteran's claim.  The Veteran was also afforded VA 
examinations in December 2003, September 2006, and June 2007.

The Board does observe the contention of the Veteran's 
representative in a January 2009 brief that the RO did not 
comply with the January 2007 remand.   In this regard, it was 
noted that the remand had ordered that the Veteran be 
afforded a VA examination in order to determine whether his 
service-connected disabilities render him unable to obtain 
and maintain gainful employment.  Although the veteran was 
afforded a VA examination in June 2007, the representative 
has argued that the examiner has not provided such an 
opinion.  

The United States Court of Appeals for Veteran's Claims 
(Court) has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders." Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, compliance with 
the terms of the remand is necessary prior to further 
appellate review, and if not, "the Board itself errs in 
failing to ensure compliance." Id.  However, in this case, 
the Board notes that the June 2007 VA examiner reviewed the 
Veteran's claims file and provided competent medical 
evidence.  In particular, the examiner stated that the 
Veteran still has moderate difficulty in social and 
occupational functioning that is most likely due to his 
ailing medical condition rather than his mental condition.  
As such, the examiner did address the Veteran's occupational 
functioning, and the Board concludes that the examination 
report and the opinion of the examiner is sufficient upon 
which to base a decision.  Therefore, the Board finds that 
the RO complied with the terms of the remand by affording the 
veteran a VA examination in connection with his claim for 
TDIU and that an additional VA examination is unnecessary. 

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a SOC 
and SSOC, which informed them of the laws and regulations 
relevant to the Veteran's claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Law and Analysis

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total 
rating for compensation purposes based on unemployability 
when the evidence shows that the veteran is precluded, by 
reason of his service- connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience.  38 C.F.R. 
3.340, 3.341, 4.16.  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Under section 4.16(b) of VA regulations, when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), the RO may 
submit such case to the Director, Compensation and Pension 
Service, for extraschedular consideration.  38 C.F.R. 
§ 4.16(b).  The Board is precluded from granting a total 
rating under section 4.16(b) because the authority to grant 
such a rating is vested specifically in the Director, 
Compensation and Pension Service.  Should the Board find that 
a case it is reviewing on appeal is worthy of consideration 
under section 4.16(b), the Board may remand the case to the 
RO for referral to the Director, Compensation and Pension 
Service, but the Board may not grant a total rating in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) (noting that Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Thus, the decision by the RO whether to 
refer a case to the Director for extra-schedular 
consideration is an adjudicative decision subject to review 
by the Board and the Court.

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In this case, the Veteran is currently assigned a 50 percent 
disability evaluation for his paranoid schizophrenia and a 
noncompensable evaluation for erectile dysfunction.  His 
combined evaluation is 50 percent.  As such, the ratings 
assigned for the Veteran's service-connected disabilities in 
this case do not meet the minimum schedular criteria for TDIU 
under 38 C.F.R. § 4.16(a).  Moreover, the veteran does not 
have any current appeal for the disability evaluations 
assigned for his service-connected disabilities, and 
therefore, the Board has no jurisdiction or authority over 
them for the purposes of the current TDIU appeal.  Cf. Parker 
v. Brown, 7 Vet. App. 116, 118 (1994) (holding that 
disability is related to a claim for a total disability 
rating based on individual unemployability but not 
necessarily inextricably so).

Because the ratings assigned for service-connected 
disabilities in this case do not meet the minimum schedular 
criteria for TDIU under 38 C.F.R. § 4.16(a), the Board will 
review the RO's decision to deny referral to the Director of 
the Compensation and Pension Service for consideration of the 
Veteran's TDIU claim on an extraschedular basis because the 
evidence failed to show that the veteran was unemployable due 
to his service-connected disabilities.  Floyd, 9 Vet. App. at 
95; Bagwell, 9 Vet. App. at 339.  

Upon review of the claims file, the Board finds that the 
evidentiary record does not support a conclusion that there 
are any unusual or exceptional circumstances present in the 
Veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  In this 
regard, there has been no indication that VA's schedule for 
rating disabilities is insufficient or inadequate to assign 
ratings for the Veteran's service-connected disabilities.

The Board acknowledges that the Veteran is currently 
unemployed as well as his contention that he is unable to 
find a part-time job.  However, the fact that the Veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  As noted above, the question is whether the Veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
In this case, VA medical records dated from February 2004 to 
April 2004 noted that the Veteran was enjoying retired life 
and that he had found a part-time job.  The December 2003 VA 
examiner also stated that the veteran retired in June 2003 
after 28 years of working for the same employer, and the 
September 2006 VA examiner noted that the Veteran had retired 
from the United States Postal Office in 2003 because he was 
eligible by age or duration of work.  The examiner also 
commented that the Veteran's erectile dysfunction did not 
have any occupational effects.  In addition, the June 2007 VA 
examiner stated that the Veteran still has moderate 
difficulty in social and occupational functioning that is 
most likely due to his ailing medical condition rather than 
his mental condition.  There was no indication that he was 
unemployable.  Moreover, the June 2007 VA examiner appears to 
indicate that any difficulty with the Veteran's occupational 
functioning is due to a physical medical condition as opposed 
to his service-connected paranoid schizophrenia.  Indeed, the 
Veteran himself has made statements that he has difficulty 
working due to both his service-connected disability and his 
leg and foot pain, which are not service-connected.  

There is also no indication that any other agency, such as 
the Social Security Administration-which is not limited in 
its review of matters concerning unemployability to 
consideration of only service-connected disabilities--has 
determined that the Veteran is currently unemployable.

Based on the foregoing, the Board concludes that while the 
Veteran undoubtedly has industrial impairment as a result of 
his service-connected disabilities, as evidenced by his 
combined 50 percent disability evaluation, the evidence does 
not show that the service-connected disorders alone preclude 
gainful employment.  The Board notes that "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1 (2008) (emphasis added).  
Based on a review of the evidence of record regarding the 
impairment in earning capacity as a result of the 
service-connected disabilities of the Veteran in this case in 
particular, the Board is of the opinion that the disability 
evaluations assigned to the Veteran's disorders under the VA 
Schedule for Rating Disabilities accurately reflect the 
Veteran's overall impairment to his earning capacity due to 
his service-connected disabilities.  Therefore, referral for 
extraschedular consideration for a total rating for 
compensation based on individual unemployability due to 
service-connected disability is not warranted.  38 C.F.R. 
§ 4.16(b).

ORDER

A total disability evaluation based upon individual 
unemployability due to service-connected disability is 
denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


